Citation Nr: 1628461	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  11-31 631	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to May 1956.  He died in July 1985 and the appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Per the appellant's request when filing her substantive appeal, she was scheduled to testify at a Board hearing to be conducted by a Veterans Law Judge sitting at the RO.  However, the appellant withdrew her appeal prior to the scheduled hearing date.  

This case has been processed using the paperless, electronic Virtual VA (VVA) and Veterans Benefits Management System (VBMS) systems.


FINDING OF FACT

On October 7, 2014, prior to the promulgation of a decision in this appeal, the Board received notification from the appellant requesting to withdraw her appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on October 7, 2014, prior to the promulgation of a decision in this appeal, the Board received notification from the appellant requesting to withdraw her appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed.


ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


